         Case 5:20-cv-00393-SVW-KK Document 14 Filed 08/19/20 Page 1 of 1 Page ID #:109


                1

                2

                3                                                                         JS-6
                4

                5

                6

                7

                8                         UNITED STATES DISTRICT COURT
                9                       CENTRAL DISTRICT OF CALIFORNIA
               10

               11    LORENZO CHRISTOPHER                     CASE NO.: 5:20-cv-00393-SVW (KKx)
               12
                     SERENO,

               13
                                        Plaintiff,
                                                             ORDER OF DISMISSAL
               14
                           v.
                     FEDEX CUSTOM CRITICAL,
               15
                     INC. et al.,

               16
                                        Defendants.

               17

               18         Pursuant to the stipulation of the parties under Federal Rule of Civil Procedure
               19   41(a)(1)(A)(ii) IT IS ORDERED THAT THE ACTION BE, AND IS HEREBY
               20   DISMISSED WITHOUT PREJUDICE as to all claims, causes of action, and parties,
               21   with each party bearing its own costs, fees, and expenses.
               22

               23   DATED: August 19, 2020

               24

               25

               26                                            STEPHEN V. WILSON
  Carpenter,                                                 UNITED STATES DISTRICT JUDGE
Zuckerman &    27
Rowley LLP
               28
                                                              1
                                STIPULATION OF DISMISSAL [FRCP 41(A)] AND ORDER OF DISMISSAL
